Title: To Benjamin Franklin from Joshua Johnson, 29 February 1780
From: Johnson, Joshua
To: Franklin, Benjamin


Sir
Nantes 29 Feby. 1780
I had the honour of your two favours of the 29 Decemr. & 22 Instant to the contents of which I have paid every attention. It is with pleasure I hear from you that this Country has granted America the Aid you solicited, as every general good extends to Individuals I doubt not but Maryland will receive its proportion of the benifit, tho’ the small supply which I was intrusted through you to solicit & obtain was never intended to be a burthen to the other States, but only for their particular Account, & the State from their powers to me was bound to pay it. Your last favour covered two Resolutions of Congress & their appointment of me to examine the Accounts of all those who have been intrusted with Public Money the property of the United States in Europe & to make my remarks on the same, prior to their being sent to the Board of Treasury for Settlement; I feel the most lively sentiments of gratitude for the confidence my Country has placed in me & will to the utmost of my abilities prove to her that it is not misplaced, & altho I have no Letters from the President of Congress, Board of Treasury or any Body explaining this Business, yet I am ready to enter on the examination of what ever Accts. you shall Order to be laid before me (except Jonathan Williams Esqr. which have already been examined by others & self at your request) in Order to facilitate the Interest of the Thirteen United States & render ease to the parties concerned; tho’ in undertaking this business, I suppose nither Congress or you expect I can give up my whole time, as much of it as my circumstances will admit shall be at the service of the Public. I have the honour to be with the most perfect esteem. Sir. Your most Obedt. Hbe. Servt
Joshua Johnson
His Excellency Benja. Franklin Esqr.
 Notation: J Johnson Feb 29 80